Citation Nr: 0606690	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-08 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 26, 1999, 
for the grant of service connection for low back strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had approximately 101/2 years of active duty during 
the period from December 1971 to August 1982.  

This appeal originally came before the Board of Veterans' 
Appeals on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Seattle, Washington, 
regional office (RO).

In July 2002 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In February 2004, the Board remanded the issue on appeal for 
additional development.  Subsequently, a September 2005 
rating action continued the prior denial.  The case is again 
before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The RO denied a claim for service connection for a back 
disorder in March 1989.  The veteran did not appeal that 
decision.

3.  In an April 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim for service connection for a back 
disorder; the veteran did not appeal that determination. 

4.  The veteran requested the re-opening of that claim on 
February 26, 1999; and neither a formal nor an informal claim 
for this particular benefit was filed between April 1996 and 
February 26, 1999.   


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than February 26, 1999, for a grant of service connection for 
low back strain.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error  (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

In an April 2004 letter, the RO informed the appellant of the  
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  The  
letter specifically notified the veteran of the evidence 
necessary to substantiate a claim for an earlier effective 
date.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2001, as well as supplemental statements of 
the case (SSOCs) in July 2005 and September 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claim for an 
earlier effective date.  The Board therefore believes that 
appropriate notice has been given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the October 
2000 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent SSOC was issued after the complying letter 
was provided.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The claimant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in again 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

VA outpatient and private medical records have been obtained, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran submitted additional 
evidence and argument in June 2004 and September 2004, and he 
has not indicated that he has any additional evidence to 
submit.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A review of the record shows that the veteran filed a claim 
for secondary service connection for a back disorder in 
January 1989.  The RO denied service connection for a back 
disorder in March 1989 on the basis that the medical evidence 
of record did not show that he had a current back disorder 
attributable to his service connected left ankle disability.  
The veteran did not appeal the rating decision.

The veteran raised the issue of service connection for a back 
disorder at a hearing at the RO in May 1992.  By a rating 
decision dated in April 1996, the RO found that new and 
material evidence had not been submitted, and the veteran's 
claim was not reopened.  The veteran was informed of this 
decision by letter dated April 29, 1996.  The veteran did not 
appeal the denial of the back issue on the April 1996 rating 
decision, and it became final.  

On February 26, 1999, the RO received the veteran's request 
to reopen his claim for service connection for a back 
disorder.  Thereafter, in August 2000, a VA examination 
report provided evidence that the veteran had chronic low 
back strain that was most likely incurred in service in part 
and in part aggravated by the service connected left ankle 
disability.  

An October 2000 rating decision determined that this evidence 
was new and material to reopen the veteran's claim, and 
granted service connection for low back strain.  A rating of 
20 percent was assigned for this disability effective from 
February 26, 1999, the date when the veteran filed his formal 
petition to reopen his previously denied service connection 
claim.  

The record shows, and the veteran has not contended 
otherwise, that the veteran never appealed the April 1996 
denial of service connection for a back disorder, the most 
recent decision in which his claim was denied.  Thus, that 
rating decision is final and binding as to all VA field 
offices based on evidence on file at the time the veteran was 
notified of the decision, and is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129(a) (1998).

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is not disputed that the veteran requested the reopening 
of his claim for service connection for a back disorder on 
February 26, 1999.  The RO reopened his claim in an October 
2000 rating decision, granting service connection for low 
back strain, based on a determination that the preponderance 
of the evidence, which now included an August 2000 VA 
examination report establishing the likelihood of there being 
a nexus between the current disability and service and a 
service connected disability, favored the veteran's claim.

The veteran has expressed his disagreement with the effective 
date of February 26, 1999, that has been assigned by the RO.  
Essentially, he contends that since he had complaints of back 
pain in service and filed a claim of service connection for a 
back disorder in 1989, the effective date of the grant of 
service connection should go back to at least that date.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2005). (emphasis added).  

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2005).

The effective date of a reopened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in § 20.1304(b)(1).  
See 38 C.F.R. § 3.400(r) (2005).  The Board notes that the 
exception provided in Section 20.1304(b)(1) essentially 
refers to cases in which the Board has not accepted 
additional evidence submitted after the expiration of the 90- 
day period following notification of certification of the 
appeal, and that evidence is thereafter found to be the basis 
for an allowance.  This exceptional circumstance is not 
applicable to the veteran's case.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits.  38 C.F.R. § 
3.155(a) (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran did not file his claim for 
service connection for a back disorder before the expiration 
of the one- year period immediately following his separation 
from active military service.  Therefore, the day after the 
veteran's discharge cannot be assigned as the effective date 
in this case.  Since the grant of service connection in this 
case, which was accomplished in the year 2000, was based on a 
reopened claim due to new and material evidence, the 
effective date in this case has, therefore, to be assigned 
based on the provisions of § 3.400(q)(2) and (r), which means 
that the effective date will be either the date when the 
reopened claim was received (February 26, 1999), or the date 
when entitlement arose.

As noted earlier, it is not disputed that the veteran 
requested the reopening of his claim for service connection 
for a back disorder on February 26, 1999.  It remains to be 
determined whether the veteran submitted an informal claim 
for service connection for post-traumatic stress disorder at 
any time between April 1996 (the date of the final denial of 
his original claim) and February 26, 1999 (the date of the 
receipt of his formal claim to reopen).  If it were shown 
that he did, then an effective date earlier than February 26, 
1999, might be warranted.

The record shows that the veteran did not submit an informal 
claim for service connection for a back disorder between 
April 1996 and February 26, 1999:  An informal claim was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was ever filed between both dates indicating the veteran's 
intent to re- apply for service connection for a back 
disorder.  An informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were not 
raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  These cases make it 
evident that a veteran's service medical records cannot be 
construed as constituting an informal claim for service 
connection.  A claimant still has to let it be known, in some 
way, that he is seeking service connection for a particular 
disability before it can be concluded that any statement to 
that effect is considered an informal claim.

An informal claim for service connection for a back disorder 
was not submitted under 38 C.F.R. § 3.157 either because, 
insofar as the veteran had not been granted service 
connection for that disability prior to February 26, 1999, a 
mere review of medical records dated prior to that date could 
not have been construed as an informal claim under § 3.157.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Had this 
been a claim for an increased rating for an already service-
connected disability (which this was not), and had the file 
included medical evidence showing treatment for such 
disability prior to February 26, 1999, the Board could have 
found that that record constituted an informal claim for an 
increased rating, and could have adjusted the effective date 
assigned in this case accordingly.

Having determined that the veteran's claim for service 
connection for a back disorder was submitted on February 26, 
1999, a finding as to when entitlement to this benefit arose 
is unnecessary insofar as, per the applicable regulation, an 
effective date earlier than February 26, 1999, would not be 
warranted:  As indicated earlier, the effective date in cases 
where service connection has been granted after the claim has 
been reopened shall be the date of the filing of the claim or 
the date when entitlement arose, whichever is later.

In short, the record shows that the RO denied an attempt to 
reopen a claim for service connection for a back disorder in 
an April 1996 rating decision, which became final because it 
was never appealed; that the veteran's formal request to 
reopen his claim was received by the RO on February 26, 1999; 
and that an informal claim for this particular benefit was 
never filed between April 1996 and February 26, 1999.  In 
view of this finding, the Board concludes that there is no 
legal entitlement to an effective date earlier than February 
26, 1999, for a grant of service connection for low back 
strain.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


